MANN, Judge.
This appeal differs from Case No. 68-506, 224 So.2d 769, only in that it is taken from an order entered after a second petition. Both were disposed of summarily, and the invocation of that part of CrPR 1.850, 33 F.S.A., which provides that the court need not entertain a second or successive petition presupposes adequate consideration of the first. Archer v. State, Fla.App.1964, 166 So.2d 163.
Reynolds’ petitions were handwritten and he did not have counsel until this court relinquished jurisdiction to the trial court for appointment of counsel. His first petition in DeSoto County was thus not properly considered and does not bar the second.
Reversed and remanded for further proceedings not inconsistent with this opinion and that filed in Case No. 68-506.
HOBSON, C. J., and PIERCE, J., concur.